ITEMID: 001-102336
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF KUZMENKO v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 3 (substantive aspect);No violation of Art. 3 (substantive aspect);Violation of Art. 3 (procedural aspect);Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1975 and lives in the town of Orsk, Orenburg Region.
6. In the evening of 22 September 2001 police officers arrested the applicant's husband on suspicion of indecent behaviour in a public place and took him to a nearby police station situated in a dormitory building. The applicant accompanied him. According to the applicant, in response to her pleas for her husband's release, a police officer, Mr Sh., grabbed her hair and hit her head against a wall three times. Then he handcuffed her to a radiator in a corridor of the dormitory. She was released few hours later.
7. The Government disputed the applicant's version of events, arguing that the applicant, who was drunk, had followed the police officers and her husband to the station, demanding to be informed of the reasons for her husband's arrest and for him to be released. According to the Government, the applicant attempted to resist her husband's arrest, grabbing the officers' uniforms and using obscene language. On arrival at the station the applicant attempted to block the entrance door and kicked officer Sh. on the leg. After the police officers had locked the entrance door, the applicant broke a pane of glass in the door, unlocked it and entered the station. She accompanied her actions with threats of violence against the officers and said she would get them dismissed from the police force. Faced with violence and resistance on the applicant's part, police officer Sh. used physical force and handcuffed her.
8. In the afternoon of 23 September 2001 the applicant went to Orsk Town no. 2 Hospital complaining of headache, nausea, dizziness and vomiting. She was diagnosed with concussion and prescribed outpatient treatment. The attending doctor also noted that the applicant had bruises on the forehead, chest, shoulders and occipital region of the head.
9. Criminal proceedings were instituted against officer Sh. on a charge of abuse of position. The prosecutor's office accused him of having caused the applicant injuries in the form of concussion, tissue damage and bruising on the left side of the face and of exceeding the limits of his official powers by handcuffing the applicant to a radiator.
10. On 28 September 2001 the applicant was subjected to a forensic medical examination. Following the exam the expert issued a report which, in so far as relevant, read as follows:
“[there are] a swelling of the soft tissues on the left side of the [applicant's] forehead accompanied by a bluish and yellow bruise measuring three centimetres in width and six centimetres in length ..., [and] three bruises measuring between seven centimetres in width and seven centimetres in length and two centimetres in width and two centimetres in length on the back surface in the lower third part of her right shoulder. There are similar bruises on the palmar surface of the right forearm (a bruise one centimetre long and one centimetre wide) and on the rear of the right forearm (two bruises: one centimetre wide and one centimetre long and three centimetres wide and three centimetres long); [there is a bruise], measuring four centimetres in width and four centimetres in length, on ... the left shoulder, [there are] numerous similar bruises on the back of [the applicant's] left wrist and left forearm ... measuring between three to three and four to five centimetres.”
The expert concluded that the applicant had concussion and an injury and bruise on the face which had been caused recently by hard blunt objects and had caused minor damage to health. He listed numerous bruises on the applicant's arms and shoulders, assessing that they too were the result of blows from a firm blunt object and had been incurred at the same time as the head injury. Finally, the expert addressed the possibility that the applicant had sustained a chest injury; this was the preliminary diagnosis she received at the hospital. The expert observed no injuries on the chest, and found that there was no evidence in support of that preliminary diagnosis.
11. Following a second forensic medical examination of the applicant, on 23 January 2002, the expert's findings were similar as to the location of the injuries and their nature and also established that the injuries could have been caused in the circumstances described by the applicant.
12. In March 2002 the case was sent for trial to the Leninskiy District Court of Orsk. However, on 17 April 2002 the District Court returned the case to the prosecution with an order for certain procedural defects, which violated the defendant's rights, to be corrected. The trial court further stressed that a comprehensive expert medical examination of the applicant was needed “to settle certain inconsistencies in the first two expert reports”.
13. On 24 January 2003 a comprehensive expert medical examination authorised by the District Court confirmed that the applicant had had a craniocerebral injury comprising a bruise and an injury to the soft tissue of the left side of the forehead, an injury to the soft tissue of the occipital region and concussion, numerous bruises on the arms and an injury to the soft tissue on the left side of the chest resulting from the application, a number of times, of a hard blunt object with a small surface area. Noting that the injuries could have been caused in the circumstances described by the applicant, the experts went further and stated that the different location, in particular the fact that the bruises had been on the applicant's forehead and the occipital region, and the quantity of the injuries, ruled out self-infliction.
14. On 17 March 2003 the Leninskiy District Court acquitted Mr Sh. of all charges, finding that his actions had not been criminal. The District Court based its judgment on statements by the defendant, the applicant and her husband, four police officers, Mr B., Mr M., Mr T. and Mr S., five witnesses, Mr A., Ms G., Ms K., Ms B., and Ms I.., and an opinion given by a forensic medical expert, Mr P. Their statements were as follows:
- the defendant confirmed that on 22 September 2001 he and his partner, Mr T., had arrested the applicant's husband. The applicant, who was drunk, approached and demanded that her husband be released. She used offensive language, grabbed the police officers by their clothes and did not respond to their warnings. After the officers had entered the police station, the applicant tried to prevent them from closing the entrance door and kicked the defendant on the leg. When the defendant succeeded in closing the door, the applicant broke a pane of glass in the door, unlocked it and entered the building. The defendant noted that he had had no choice but to handcuff the applicant to a radiator near the entrance door. However, she continued acting violently. She broke another pane of glass in the entrance door and used offensive language. The defendant insisted that he had not beaten the applicant up. He could not explain the cause of the applicant's injuries, noting that she had had no injuries before her husband's arrest and that she could have hurt herself.
- the applicant confessed that, being under the influence of alcohol, she had tried to prevent her husband's arrest and had grabbed the police officers by their uniforms and had used offensive language. She further stated that after she had broken a pane of glass in the entrance door and gone into the station, the defendant had grabbed her by the hair and hit her head three times against a wall. He had then handcuffed her to a radiator.
- the applicant's husband confirmed that his wife had accompanied him to the police station. At the station he had heard the sound of breaking glass, then his wife shouting, and then more breaking glass. He did not see how his wife had sustained the injuries.
- the witnesses, Mr A. and Ms G., testified that they had seen the applicant and her husband during the evening of 22 September 2001, prior to the arrival of the police, and that they had not observed the alleged beatings by the police.
- the police officers, Mr B. and Mr M., stated that they had arrived at the police station at about 10 p.m. on 22 September 2001. They saw the applicant handcuffed to a radiator in a corridor. She was acting aggressively and was drunk. There was broken glass around her on the floor. She did not have any visible injuries. The police officers noted that Mr Sh. explained to them that he had handcuffed the applicant to calm her down. After the applicant was released she again threatened the police officers, using offensive language.
- the witnesses, Ms K. and Ms B., informed the District Court that on 22 September 2001, at about 10 p.m., they had gone along a corridor in the dormitory building. They noticed that the applicant was handcuffed to a radiator. She was drunk and aggressive and was using offensive language. The applicant did not make any requests or complaints.
- the witness, Ms I., who worked as a concierge in the dormitory, stated that she spoke to the applicant during the evening of 22 September 2001 and that the applicant had confirmed that she had broken windows to draw attention to her situation.
- the police officer, Mr T., corroborated the statements made by the defendant.
- the police officer, Mr S., testified that the applicant had complained to him that the defendant had beaten her up. He saw a bruise on her arm, above the wrist, and an injury on her forehead. The applicant was sent for a medical examination.
- the expert, Mr P., informed the District Court that on the instruction of a Leninskiy District assistant prosecutor he had performed a forensic medical examination of the applicant and had issued a report. He recorded that the applicant had concussion, tissue damage and a bruise on the face, a bruise on the right side of the forehead and bruises on the arms. The expert noted that his report was corroborated by the results of the compound forensic medical examination of the applicant.
15. Having examined the evidence, the District Court held that there was no evidence that the defendant had beaten the applicant up. As regards the fact that the defendant had handcuffed the applicant, the District Court held as follows:
“The actions of the defendant, Mr Sh., were lawful and valid and were caused by unlawful actions of the victim, [the applicant], who had committed an offence. A special measure – handcuffs were lawfully applied to prevent an ongoing offence by [the applicant], who acted unpredictably, created a dangerous situation for police officers and other individuals who passed through the corridor of the building. [The applicant] could have caused various injuries to individuals by breaking the panes of glass [in the door]. The victim did not need medical assistance, nor did she ask for it. The victim did not have visible injuries which required medical assistance. When he had handcuffed and arrested the spouses [the applicant and her husband], the defendant, Mr Sh., reported to ... his chief, thus fully complying with legal obligations.”
The applicant and the prosecution appealed.
16. On 22 April 2003 the Orenburg Regional Court upheld the District Court's findings. The judgment of the Regional Court, as far as relevant, read as follows:
“As regards injuries caused to the victim.
Mr Sh. emphatically stated that he had not beaten [the applicant] up. There are no eyewitnesses. The statements by the victim as to the cause of her injuries do not correspond to the findings of the forensic medical examinations.
Thus, as it follows from an expert report..., [the applicant] had injuries in the form of concussion, an injury and bruising to the face, on the left side of the forehead. An expert, Mr P., who had performed the initial medical examination, was questioned at a hearing and stated that if it was confirmed that [the applicant] had hit her head it was possible that she had received those injuries, however, it was impossible to say precisely.
According to the conclusions of the comprehensive forensic medical examination, [the applicant] had injuries in the form of a craniocerebral trauma (a bruise and injury to the soft tissues of the left side of the forehead, an injury to the soft tissues of the occipital region of the head, and concussion), numerous bruises on the arms, and an injury to the soft tissues of the left side of the chest.
Having regard to the general picture of the bodily injuries, the experts concluded that it would not have been possible for the victim to inflict them on herself.
However, in the present case the scope of the accusations only included injuries recorded on the forehead of the victim. [The applicant's] injuries on the occipital region of her head and an injury on the chest were not included in the accusations against Mr Sh. Taking this fact into account, the prosecution and the court cannot overstep the bounds of the indictment and cannot examine at the court hearing any additional questions which could lead to further charges.
The court also finds that those injuries cannot be taken into consideration when deciding on the question whether the applicant could have caused those injuries to herself. The prosecution thus did not rebut Mr Sh.'s argument that [the applicant] could have herself caused the injury to the left side of the head which led to the concussion.”
17. On 27 July 2003 the applicant lodged an action against the Orsk Town police department and the Ministry of Finance, claiming compensation for non-pecuniary damage caused by the unlawful actions of Mr Sh.
18. On 5 December 2003 the Leninskiy District Court, Orsk, relying on the judgment of 17 March 2003 of the same court, dismissed the applicant's action. The District Court held that Mr Sh.'s guilt in having caused the injuries had not been proven. Referring to Article 1 of the UN Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, the District Court noted “the character” of the applicant's injuries and the fact that neither the applicant nor Mr Sh. had explained “the mechanism of the appearance of injuries” and it held that “the injuries could have been caused accidentally when lawful sanctions were being applied to the plaintiff”. The District Court considered that the actions resulting in those injuries could not amount to “torture”.
19. On 5 February 2004 the Orenburg Regional Court upheld the judgment of 5 December 2003, relying on the findings of the District Court made during the trial against Mr Sh.
20. The Code of Criminal Procedure of the Russian Federation (in force since 1 July 2002, “the CCrP”) establishes that a criminal investigation can be initiated by an investigator or a prosecutor on a complaint by an individual or on the investigative authorities' own initiative, where there are reasons to believe that a crime has been committed (Articles 146 and 147). A prosecutor is responsible for overall supervision of the investigation (Article 37). He/she can order specific investigative actions, transfer the case from one investigator to another or order an additional investigation. If there are no grounds to initiate a criminal investigation, the prosecutor or investigator issues a reasoned decision to that effect, which has to be notified to the interested party. The decision is amenable to appeal to a higher-ranking prosecutor or to a court of general jurisdiction within a procedure established by Article 125 of the CCrP (Article 148). Article 125 of the CCrP provides for judicial review of decisions by investigators and prosecutors that might infringe the constitutional rights of participants in proceedings or prevent access to a court.
21. Police officers are only entitled to use physical force, special means and firearms in the cases and within the procedure established by the Police Act; staff members of police facilities designated for temporary detention of suspects and accused persons may only use such force and special means in cases and within the procedure established by the Custody Act (section 12).
22. Section 12 of the Police Act provides that a police officer resorting to physical force, special means or a firearm, should warn an individual that force/special means/firearms are to be used against him. In cases when a delay in the use of force, special means or firearms may endanger the life and health of civilians or police officers or cause other serious damage, such a warning is not necessary. Police officers should ensure that damage caused by the use of force/special means/firearms is minimal and corresponds to the character and extent of the danger posed by unlawful conduct and the perpetrator, and the resistance offered by the perpetrator. Police officers should also ensure that individuals who have been injured as a result of the use of force/special means/firearms receive medical assistance.
23. Under section 13 of the Police Act police officers may use physical force, including combat methods, to prevent criminal and administrative offences, to arrest individuals who have committed such offences, to overcome resistance to lawful orders, or if non-violent methods do not ensure compliance with responsibilities entrusted to the police.
24. Sections 14 and 15 of the Police Act lay down an exhaustive list of cases when special means, including handcuffs, and firearms may be used. In particular, handcuffs may only be used to overcome resistance offered to a police officer, to arrest an individual caught when he is committing a criminal offence against life, health or property and if he is attempting to escape, and to bring arrestees to police stations, to transport and protect them if their behaviour allows the conclusion that they are liable to escape, cause damage to themselves or other individuals or offer resistance to police officers.
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 3
